Case 1:19-mj-00975 Document 1 Filed on 09/30/19 in TXSD Page 1 of 1

United States Distri
ctc
Southern District of Texas.
LED

AO91 (Rev. 12/03) Criminal Complaint Fee I Mm A. AUSA
UNITED STATES DISTRICT COURT SEP 30 2019

 

David J. Bradley, Clerk of Court

Southern District Of Texas Brownsville Division

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT

Vs.
Case Number: B-19- a7 »

Marco Antonio REYES-Lozoya
A097 397 699 Mexico
AKA Marco Reyes Antonio RODRIGUEZ

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about September 29, 2019 in Cameron County, in
the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)(1)/(b)C1)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Santa Maria, Texas on
September 29, 2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from
the United States on 05/14/2019. The defendant was convicted of Alien Unlawfully Found in the United States After
Deportation, Having Previously Been Convicted of a Felony on 08/11/2014. Record checks revealed that the defendant has not
applied for permission from the proper Authorities to re-enter the United States.

Defendant had no funds.

Continued on the attached sheet and made a part of this complaint: 1 65 Xx] No

Signature of Complainant t
Hernandez, Duane rder Patrol Agent

 

 

 

Sworn to before me and signed in my presence, Printed Name of Complainant
September 30, 2019 at Brownsville, Texas—~, 9
Date City/State

Ignacio Torteya III U.S. Magistrate Judge

 

 

Name of Judge Title of Judge Signature of,
